DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 12/10/2021.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
	Re. claim 1: The phrase “forming an encapsulation layer on the coil to encapsulate the first side of the coil” as recited in line 12 appears to be –forming an encapsulation layer on the coil pattern to encapsulate the first side of the coil pattern--.
	Re. claim 6: The phrase “on the coil by means of whirl coating” as recited in line 2 appears to be --on the coil pattern by means of whirl coating--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (PGPub 2016/0078998 A1).
	Park et al. teach an electronic device (as shown in Fig. 1) including a coil (150) as shown in Fig. 6 (paragraph [0037]). Since the scope of the claimed invention is the coil, product itself, the process for encapsulating a first side of the coil by an encapsulation layer is performed after the coil was formed. Therefore, it is noted that the limitation as recited inlines 4 can be drafted to recite the intended working environment.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guangbei et al. (CN 106129047 A).
	Guangbei et al. teach an electronic device (as shown in Fig. 6) including a coil (04) as shown in Fig. 6 (paragraph [0009]-[0011]). Since the scope of the claimed invention is the coil, product itself, the process for encapsulating a first side of the coil by an encapsulation layer is performed after the coil was formed. Therefore, it is noted that the limitation as recited inlines 4 can be drafted to recite the intended working environment.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uosaki et al. (US PAT. 6,311,389).
	Uosaki et al. teach an electronic device (as shown in Fig. 4) including a coil (12A, as shown in Fig. 2, col. 4, lines 20-25 and 45-49, and col. 5, lines 11-32). The coil is formed by laser (col. 1, lines 47-49). However, since the scope of the claimed invention is the coil, product itself, the process for encapsulating a first side of the coil by an encapsulation layer is performed after the coil was formed. Therefore, it is noted that the limitation as recited inlines 4 can be drafted to recite the intended working environment.
Allowable Subject Matter
Claims 1-8 are allowed.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as a coil is formed by cutting out a coil pattern on a side of a metal sheet by a laser transmission, wherein the coil runs through the two sides of the metal sheet, and the encapsulation layer is formed on the coil to encapsulate a side of the coil. Examiner traverses the argument. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, examiner maintains his rejection with Park et al. and Guangbei et al. as set forth above. Alternately, Uosaki et al. show the coil, which is formed by a laser.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL D KIM/Primary Examiner, Art Unit 3729